PER CURIAM.
The Fourth District Court of Appeal in Davidson v. Wainwright, 436 So.2d 134 (Fla. 4th DCA 1983), certified to us as a question of great public importance the same question we subsequently addressed in State v. Meyer, 430 So.2d 440 (Fla.1983). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
For thé reasons fully discussed in Meyer, the result of the district court is approved.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.